DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.  Claims 1, 10 and 16 are independent.

3.	The IDS submitted on 4/28/2020 has been considered.










Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 10-12, 16 and 17 are rejected under 35 U.S.C. 102 as being anticipated by Li (US PG Pub. 2019/0051290).
As regarding claim 1, Li discloses A method for generating and using an interactive decision tree from a neural network, the method comprising: 
parameterizing a first set of features associated with a neural network [para. 42];
generating, from the first set of features, a decision tree [para. 42; generating student model]; 
receiving one or more adjustments to the decision tree [para. 42; modifying weightings]; 
parameterizing a second set of features associated with the one or more adjustments to the decision tree [para. 42; modifying weightings];  
combining the parameterized first and second set of features into a plurality of parameters [para. 46; combining updated parameters and parallel data fed to the updated student model]; and 
generating, from the plurality of parameters, an adjusted neural network [para. 42; generating modified student model].  

As regarding claim 2, Li further discloses The method of claim 1, wherein the first set of features includes at least a number of layers of the neural network, a number of neurons in each layer of the neural network, a neuron type for each neuron of the neural network, a weight for each edge of the neural network, and a bias for each edge of the neural network [para. 35-36].  

As regarding claim 3, Li further discloses The method of claim 1, wherein the second set of features includes at least a node type for each node in the decision tree, a depth of the decision tree, and a dataset within each node of the decision tree [para. 35-36].  

As regarding claim 4, Li further discloses The method of claim 1, wherein long short-term memory techniques are used to parameterize the first and second set of features [para. 35-36].  

As regarding claim 5, Li further discloses The method of claim 1, wherein the one or more adjustments includes adjusting a weight and a bias of at least one edge of the neural network [para. 36].  
As regarding claim 10, Li discloses A computer program product for generating and using an interactive decision tree from a neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
parameterize a first set of features associated with a neural network [para. 42]; 
generate, from the first set of features, a decision tree [para. 42; generating student model]; 
receive one or more adjustments to the decision tree [para. 42; modifying weightings]; 
parameterize a second set of features associated with the one or more adjustments to the decision tree [para. 42; modifying weightings];  
combine the parameterized first and second set of features into a plurality of parameters [para. 46; combining updated parameters and parallel data fed to the updated student model]; and 
generate, from the plurality of parameters, an adjusted neural network [para. 42; generating modified student model].  

As regarding claim 11, Li further discloses The computer program product of claim 10, wherein the first set of features includes at least a number of layers of the neural network, a number of neurons in each layer of the neural network, a neuron type for each neuron of the neural network, a weight for each edge of the neural network, and a bias for each edge of the neural network [para. 35-36].  

As regarding claim 12, Li further discloses The computer program product of claim 10, wherein the second set of features includes at least a node type for each node in the decision tree, a depth of the decision tree, and a dataset within each node of the decision tree [para. 35-36].  

As regarding claim 16, Li discloses A system for generating and using an interactive decision tree from a neural network, comprising: 
a memory with program instructions included thereon [para. 60]; and  
a processor in communication with the memory [para. 60], wherein the program instructions cause the processor to: 
parameterize a first set of features associated with a neural network [para. 42]; 
generate, from the first set of features, a decision tree [para. 42; generating student model]; 
receive one or more adjustments to the decision tree [para. 42; modifying weightings]; 
parameterize a second set of features associated with the one or more adjustments to the decision tree [para. 42; modifying weightings]; 
combine the parameterized first and second set of features into a plurality of parameters [para. 46; combining updated parameters and parallel data fed to the updated student model]; and 
generate, from the plurality of parameters, an adjusted neural network [para. 42; generating modified student model].  
As regarding claim 17, Li further discloses The system of claim 16, wherein the first set of features includes at least a number of layers of the neural network, a number of neurons in each layer of the neural network, a neuron type for each neuron of the neural network, a weight for each edge of the neural network, and a bias for each edge of the neural network [para. 35-36].  


Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6-9, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub. 2019/0051290) and further in view of Zhang (US PG Pub. 2020/0184272).
As regarding claim 6, Li discloses The method of claim 1.
Li does not disclose that the decision tree includes a directed acyclic graph.  However, Zhang discloses it [para. 32].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Li’s decision tree to further comprise a directed acyclic graph, as disclosed by Zhang, as an alternative structure, selected among a plurality of graph-based structures by system designer, to generate machine learning model [Zhang para. 32]. 

As regarding claim 7, Li discloses The method of claim 1.
Li does not disclose that the decision tree is generated using network architecture search techniques.  However, Zhang discloses it [para. 39].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Li’s decision tree to further comprise the decision tree that is generated using network architecture search techniques, as disclosed by Zhang, as an alternative technique, selected among a plurality of techniques by system designer, to generate machine learning model [Zhang para. 39]. 

As regarding claim 8, Li and Zhang further disclose The method of claim 7, wherein the adjusted neural network is generated using network architecture search techniques in a reverse process to apply the plurality of parameters to the adjusted neural network [Li para. 46; combining updated parameters and parallel data fed to the updated student model].  

As regarding claim 9, Li and Zhang further disclose The method of claim 8, wherein the neural network is communicably linked to the decision tree, and wherein parallel techniques are employed to concurrently generate the adjusted neural network as the one or more adjustments are received [Li para. 46; combining updated parameters and parallel data fed to the updated student model].  
As regarding claim 13, Li and Zhang further disclose The computer program product of claim 10, wherein the decision tree is generated using network architecture search techniques [Zhang para. 39].  

As regarding claim 14, Li and Zhang further disclose The computer program product of claim 13, wherein the adjusted neural network is generated using reverse network architecture search techniques [Li para. 46; combining updated parameters and parallel data fed to the updated student model].  

As regarding claim 15, Li and Zhang further disclose The computer program product of claim 14, wherein the neural network is communicably linked to the decision tree, and wherein parallel techniques are employed to concurrently generate the adjusted neural network as the one or more adjustments are received [Li para. 46; combining updated parameters and parallel data fed to the updated student model].  

As regarding claim 18, Li and Zhang further disclose The system of claim 16, wherein the decision tree is generated using network architecture search techniques [Zhang para. 39].  

As regarding claim 19, Li and Zhang further disclose The system of claim 18, wherein the adjusted neural network is generated using reverse network architecture search techniques [Li para. 46; combining updated parameters and parallel data fed to the updated student model].  
As regarding claim 20, Li and Zhang further disclose The system of claim 19, wherein the neural network is communicably linked to the decision tree, and wherein parallel techniques are employed to concurrently generate the adjusted neural network as the one or more adjustments are received [Li para. 46; combining updated parameters and parallel data fed to the updated student model].
















CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433